Name: Commission Regulation (EEC) No 231/77 of 2 February 1977 amending Regulation (EEC) No 616/72 on detailed rules for the application of export refunds and levies on olive oil
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Important legal notice|31977R0231Commission Regulation (EEC) No 231/77 of 2 February 1977 amending Regulation (EEC) No 616/72 on detailed rules for the application of export refunds and levies on olive oil Official Journal L 031 , 03/02/1977 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 8 P. 0075 Greek special edition: Chapter 03 Volume 17 P. 0080 Swedish special edition: Chapter 3 Volume 8 P. 0075 Spanish special edition: Chapter 03 Volume 11 P. 0193 Portuguese special edition Chapter 03 Volume 11 P. 0193 Special edition in Czech Chapter 3 Volume 03 P. 100 - 100 Special edition in Estonian Chapter 3 Volume 03 P. 100 - 100 Special edition in Hungarian Chapter 3 Volume 03 P. 100 - 100 Special edition in Lithuanian Chapter 3 Volume 03 P. 100 - 100 Special edition in Latvian Chapter 3 Volume 03 P. 100 - 100 Special edition in Maltese Chapter 3 Volume 03 P. 100 - 100 Special edition in Polish Chapter 3 Volume 03 P. 100 - 100 Special edition in Slovakian Chapter 3 Volume 03 P. 100 - 100 Special edition in Slovenian Chapter 3 Volume 03 P. 100 - 100Commission Regulation (EEC) No 231/77of 2 February 1977amending Regulation (EEC) No 616/72 on detailed rules for the application of export refunds and levies on olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats [1], as last amended by Regulation (EEC) No 1707/73 [2],Having regard to Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece [3],Having regard to Council Regulation No 171/67/EEC of 27 June 1967 on export refunds and levies on olive oil [4], as last amended by Regulation (EEC) No 2429/72 [5], and in particular Article 11 thereof,Whereas Article 2 of Commission Regulation (EEC) No 616/72 of 27 March 1972 on detailed rules for the application of export refunds and levies on olive oil [6], as last amended by Regulation (EEC) No 503/76 [7], provides that the authorization to import free of levy, referred to in Article 9 of Regulation No 171/67/EEC, is to be granted for those qualities of olive oil in respect of which a cash refund exists;Whereas the cash refund is granted only in respect of certain qualities of olive oil and certain forms of presentation thereof; whereas in order to prevent transactions which do not correspond to traditional export patterns, it should be provided that the authorization to import free of levy should only be granted in the event of the export of products, and forms of presentation thereof, for which a cash refund may actually be granted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EEC) No 616/72 is hereby amended to read as follows:"The authorization to import free of levy referred to in Article 9 (1) of Regulation No 171/67/EEC, shall be conditional upon the export of qualities of olive oil and, where appropriate, forms of presentation thereof, for which a cash refund is in force on the day on which the application for that authorization is submitted."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 February 1977.For the CommissionFinn GundelachVice-President[1] OJ No 172, 30. 9. 1966, p. 3025/66.[2] OJ No L 175, 29. 6. 1973, p. 5.[3] OJ No 197, 29. 10. 1966, p. 3393/66.[4] OJ No 130, 28. 6. 1967, p. 2600/67.[5] OJ No L 264, 21. 11. 1972, p. 1.[6] OJ No L 78, 31. 3. 1972, p. 1.[7] OJ No L 59, 6. 3. 1976, p. 26.--------------------------------------------------